DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 3-11, 13 and 15-17 are pending in the application.  Claims 1-2, 12 and 14 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/080011, filed on March 28, 2019, which claims the priority of the Chinese Patent Application No. 201810262188.5, filed on March 28, 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2022 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed deuterated compounds of Formula (II) and methods of treatment comprising administration of a compound of Formula (II) are novel and unobvious over the prior art.  The closest prior art is MORI (Investigational New Drugs 2017 35:556-565; cited by Applicants).  Mori (Abstract and throughout) describes Gilteritinib and its activity in FLT3/AXL-kinase mediated treatment of acute myeloid leukemia.  Gilteritinib has the following structural formula:
    PNG
    media_image1.png
    128
    311
    media_image1.png
    Greyscale
 as shown in Figure 1 (p. 559).  
The prior art compound differs from the compound of claim 1, in the recited embodiments where R1-R12 are independently selected from H or D, X1 and X2 are independently selected from CH3, CD3, CHD2 or CH2D and X3 is selected from CH2CH3, CH2CH2D, CH2CHD2, CH2CD3, CHDCH3, CHDCH2D, CHDCHD2, CHDCD3, CD2CH2D, CD2CHD2 or CD2CD3, with the proviso that the compound contains at least one deuterium atom.  Even though the combination of Mori with Buteau (Journal of High Technology Law  2009 10(1):22-74), Gant (Journal of Medicinal Chemistry 2014 57:3595-3611), Xu (Journal of Medicinal Chemistry 2014 57:1236-1251) and Di Gion (Clinical Pharmacokinetics 2011 50(9):551-603) teaches abundant reasons for deuteration of the base compound, where deuteration at sites R1-R12, X1 and X2 are reasonably expected to have positive effects on oxidative metabolism of the compound, Applicants have demonstrated unexpectedly superior pharmacological effects of deuteration at position X3, which the ordinary artisan would not expect based on general knowledge in the art and/or the cited prior art references.  For example, compound T4 
    PNG
    media_image2.png
    213
    139
    media_image2.png
    Greyscale
exhibited superior AUC and higher F(%) in rats (Table 5), resulting in better overall pharmacodynamics and possible improvement in treatment effects compared with the base compound or compared with certain of the other deuterated compounds tested.   Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed deuterated compounds, and their claimed uses in disease treatment, obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 3-11, 13 and 15-17, renumbered 1-13 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625